             Case 2:05-mc-02025 Document 979 Filed 08/04/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BRITTANY MILLER
P.O. Box 222
Sturgeon, PA 15082                                              JURY TRIAL DEMANDED
        Plaintiff,
v.                                                              CASE NO.
OPEKA AUTO REPAIR
440 Valleybrook Road
McMurray, PA 15317
        Defendant


                                  CIVIL ACTION COMPLAINT
        AND NOW Plaintiff, Brittany Miller, by and through her undersigned counsel, files this

Complaint alleging that her rights, pursuant to the Civil Rights Act of 1964, the Americans with

Disabilities Act, and applicable federal law have been violated and in support alleges the

following:

                                              I.     PARTIES

     1. Plaintiff, Brittany Miller, hereinafter (“Plaintiff” or “Miller”), is an adult individual with

        a mailing address of P.O. Box 222, Sturgeon, PA 15082.

     2. Defendant, Opeka Auto Repair, hereinafter (“Defendant”) owns and operations a location

        at 440 Valleybrook Road, McMurray, PA 15317, where Plaintiff was employed.

     3. At all times material hereto, Defendant was Plaintiff’s employer and acted by and

        through its agents, servants, and employees, each of whom acted at all times relevant

        herein in the course and scope of their employment with and for Defendant.

                                        II.        JURISDICTION
       Case 2:05-mc-02025 Document 979 Filed 08/04/21 Page 2 of 7




4. This action is instituted pursuant to the Civil Rights Act of 1964, the Americans with

   Disabilities Act, and applicable federal law.

5. This Honorable Court has jurisdiction of this matter, case and controversy pursuant to 28

   U.S.C. §§1331, 1343(a)(4) and 42 U.S.C. § 2000e-5(f).

6. Venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C. § 1391(b)

   because a substantial part of the events or omissions giving rise to these claims in this

   Judicial District.

7. Plaintiff exhausted her administrative remedies pursuant to the Equal Employment

   Opportunity Act. (See Exhibit “A,” a true and correct copy of the Dismissal and Notice

   of Rights to Sue issued by the EEOC).

                                       III.    FACTS

8. Plaintiff began her employment with Defendant in or around September 2017.

9. Plaintiff was hired as Customer Care Consultant at Defendant’s McMurray location.

10. Plaintiff’s direct supervisor at her time of hire was Laurie Moody.

11. In or around January 2019, Plaintiff was transferred to Defendant’s Upper St. Clair

   location.

12. Plaintiff was transferred to help open the new location.

13. On top of her duties as Customer Care Consultant she was also given the added

   responsibilities of a temporary Mechanical Service Writer.

14. Her direct supervisor at the Upper St. Clair location was Estimator/Manager Albert

   Snyder.

15. Plaintiff was the only female employee at Defendant’s Upper St. Clair location.

16. In or around March 2019, Plaintiff was transferred to Defendant’s Canonsburg location.
       Case 2:05-mc-02025 Document 979 Filed 08/04/21 Page 3 of 7




17. At Canonsburg, Plaintiff was to continue as a Customer Care Consultant and train for the

   Estimator Course/Certification.

18. Plaintiff was to train with Estimator/Manager Ross Philips.

19. Plaintiff was the only female employee at Defendant’s Canonsburg location.

20. In or around January 2019, Plaintiff requested a key for the Upper St. Clair location from

   General Manager William Mountain.

21. Plaintiff’s duties included opening the office which she was unable to do without access

   to the office.

22. Mr. Mountain refused to give Plaintiff a key.

23. Mr. Mountain stated that “no woman in this company will ever be in the buildings

   alone.”

24. In or around mid-August 2019, Plaintiff informed Mr. Mountain that she was pregnant.

25. Shortly after informing Mr. Mountain of her pregnancy, Defendant hired an additional

   estimator, Joey Dickey, who worked at Defendant’s Canonsburg location.

26. Plaintiff was then instructed to make a document containing all her job responsibilities

   along with detailed descriptions on how to perform each task.

27. This document was to be given to Mr. Dickey, Mr. Philips, and Laurie Moody in Human

   Resources.

28. Shortly after, in or around mid-September 2019, Mr. Mountain informed Plaintiff she

   would no longer permitted to work mandatory overtime as had been required for the past

   two years.

29. No males lost the ability to receive overtime.
        Case 2:05-mc-02025 Document 979 Filed 08/04/21 Page 4 of 7




30. In or around late September 2019, Plaintiff requested Ms. Philips provide her with

   written guidelines and responsibilities of her position.

31. Mr. Phillips refused to provide Plaintiff with the requested information.

32. On or about October 8, 2019, Mr. Mountain, Ms. Moody, and Mr. Philips terminated

   Plaintiff’s employment.

33. At no point did Defendant engage in the interactive process with Plaintiff regarding her

   disability or pregnancy.

34. Plaintiff was replaced by Mr. Dickey, a non-pregnant male.

                                IV.     CAUSES OF ACTION

                    COUNT I – EMPLOYMENT DISCRIMINATION
                              (42 U.S.C.A. § 2000e-2(a))

34. Plaintiff incorporates paragraphs 1-33 as if fully set forth at length herein.

35. Defendant took adverse action against Plaintiff by terminating her employment.

36. Plaintiff’s status as a pregnant and child bearing woman places her in a protected class.

37. Plaintiff’s membership in a protected class was a motivating factor in Defendant’s

   decision to terminate her employment.

38. As such, Defendant’s decision to terminate Plaintiff’s employment is an unlawful

   employment practice, under 42. U.S.C. § 2000e-2(a).

39. As a proximate result of Defendants’ conduct, Plaintiff sustained significant damages,

   including but not limited to: great economic loss, future lost earning capacity, lost

   opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

   distress, mental anguish, humiliation, pain and suffering, consequential damages and

   Plaintiff has also sustained work loss, loss of opportunity, and a permanent diminution of

   earning power and capacity and a claim is made therefore.
         Case 2:05-mc-02025 Document 979 Filed 08/04/21 Page 5 of 7




   40.     As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

   demands punitive damages.

   41.     Pursuant to the Civil Rights Act of 1964, 42 U.S.C. §2000e-2(a), et seq Plaintiff

   demands attorneys’ fees and court costs.

                 COUNT II--AMERICANS WITH DISABILITIES ACT
                            (42 U.S.C.A. § 12101 et seq)

42. Plaintiff incorporates paragraphs 1-41 as if fully set forth at length herein.

43. At all times material hereto, and pursuant to the Americans with Disabilities Act of 1990,

   42 U.S.C. §12101, et seq,, an employer may not discriminate against an employee based

   on a disability.

44. Plaintiff is a qualified employee and person within the definition of Americans with

   Disabilities Act of 1990, 42 U.S.C. §12101, et seq,.

45. Defendant was Plaintiff’s “employer” and thereby subject to the strictures of the

   Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq,.

46. At all times material hereto, Plaintiff had a qualified disability, as described above.

47. Defendant’s conduct in terminating Plaintiff is an adverse action, was taken as a result of

   her disability and constitutes a violation of the Americans with Disabilities Act of 1990,

   42 U.S.C. §12101, et seq,.

48. As a proximate result of Defendants’ conduct, Plaintiff sustained significant damages,

   including but not limited to: great economic loss, future lost earning capacity, lost

   opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

   distress, mental anguish, humiliation, pain and suffering, consequential damages and

   Plaintiff has also sustained work loss, loss of opportunity, and a permanent diminution of

   her earning power and capacity and a claim is made therefore.
         Case 2:05-mc-02025 Document 979 Filed 08/04/21 Page 6 of 7




   49.     As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

   demands punitive damages.

   50.     Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq

   Plaintiff demands attorneys’ fees and court costs.

                  COUNT III—PREGNANCY DISCRIMINATION ACT
                           (42 U.S.C.A. § 2000(e)(k) et seq)

51. Plaintiff incorporates paragraphs 1-50 as if fully set forth at length herein.

52. At all times material hereto, and pursuant to the Pregnancy Discrimination Act an

   employer may not discriminate against an employee on the basis of pregnancy, childbirth

   or other medical conditions.

53. At all times material hereto, Plaintiff was pregnant and subject to the aforementioned

   adverse actions, as described above.

54. Defendant’s conduct in terminating and/or declining to promote Plaintiff is adverse

   action, and was taken as a result of her pregnancy and, as such, constitutes a violation of

   the Pregnancy Discrimination Act, 42 U.S.C. §2000(e)(k), et seq.

55. As a proximate result of Defendant’s conduct, Plaintiff sustained significant damages,

   including but not limited to: great economic loss, future lost earning capacity, lost

   opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

   distress, mental anguish, humiliation, pain and suffering, consequential damages and

   Plaintiff has also sustained work loss, loss of opportunity, and a permanent diminution of

   her earning power and capacity and a claim is made therefore.

   56.     As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

   demands punitive damages.
             Case 2:05-mc-02025 Document 979 Filed 08/04/21 Page 7 of 7




       57.     Pursuant to the Pregnancy Discrimination Act, Plaintiff demands attorneys’ fees

       and court costs.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff, Brittany Miller demands judgement in her favor and against

Defendant, Opeka Auto Repair, in an amount in excess of $150,000.00 together with:

               A. Compensatory damages for: including, but not limited to: emotional distress,

               pain and suffering, personal injury damages, economic loss, lost wages and

               benefits, lost future earnings and lost future earning capacity;

               B. Punitive damages;

               C. Treble damages;

               D. Attorney’s fees and costs of suit;

               E. Interest, delay damages; and,

               F. Any other further relief this Court deems just proper and equitable.



Date: August 2, 2021                          LAW OFFICES OF ERIC A. SHORE, P.C.

                                              BY: _          _____________________
                                              Mary LeMieux-Fillery, Esq., PA ID No. 312785
                                              1500 JFK Blvd., Suite 1240
                                              Phhiladelphia, PA 19063
                                              Telephone: 267-546-0132
                                              Telefax: 215-944-6124
                                              maryf@ericshore.com
                                              Attorneys for Plaintiff Brittany Miller
